Citation Nr: 1204920	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  05-28 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for a low back strain, with spondylosis at L5.

2.  Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1989 to July 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted the claims for service connection for low back strain, with spondylosis at L5, and for bilateral hearing loss, and assigned initial ratings of 20 percent and zero percent, respectively.

The Board previously remanded this case to the RO via the Appeals Management Center (AMC), in Washington, D.C., in July 2007, and again in March 2010, for further development.  For the reasons discussed below, the appeal is again REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required on his part.

The issue of entitlement to service connection for a bilateral foot condition has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See June 2010 statement.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


REMAND

Unfortunately, yet another remand is required in this case.  Although the Board sincerely regrets the further delay, it is necessary to pursue additional development to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran is seeking an initial disability rating in excess of 20 percent for his service-connected low back strain and an initial compensable disability rating for his service-connected bilateral hearing loss. 

With respect to the Veteran's claim for an increased rating for his low back strain, the Board observes that the Veteran was last afforded a VA examination of his lumbar spine in September 2009.  During the examination, the examiner noted that the Veteran's forward flexion was from zero to 20 degrees.  The examiner subsequently noted, however, that the Veteran was able to easily sit on the examination table with his back flexed to 90 degrees.  Based on these findings, the AMC continued the Veteran's 20 percent disability rating.  In statements dated in November 2009 and June 2010, the Veteran indicated that he disagreed with the examiner's assessment and that he was not able to easily sit with his back flexed to 90 degrees, but that he had to sit at an angle.  He reported that he could not bend when the examiner asked him to do so.  He additionally contended that his hands and legs frequently go to sleep, and that he believed this to be a result of his service-connected back disability.  

In light of the discrepancy in the September 2009 VA examination results and the noted contentions of the Veteran, the Board finds that this matter must be remanded in order for the Veteran to be afforded a new and contemporaneous VA spine examination to determine the current level of severity and all manifestations associated with his service-connected back disability.  

With respect to the Veteran's bilateral hearing loss claim, the Veteran also contended in his November 2009 statement that his hearing was worse than currently rated and that perhaps he needed a new VA examination in order to determine the current severity of his hearing loss.  Again, the Board observes that the last time the Veteran's hearing was evaluated was in a September 2009 VA examination.  While the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted, in this case, the Board believes that a current evaluation of the Veteran's service-connected hearing loss would prove helpful in adjudicating the merits of his increased rating claim.  See 38 C.F.R. § 3.159 (2011); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

As this case is being remanded for the foregoing reasons, any recent VA treatment records should also be obtained on remand.  In this regard, the Board observes that the Veteran has received fairly regular VA treatment for his service-connected disabilities, and records of his VA care, dated since July 2011, have not been associated with the claims file.  Under the law, VA must obtain these records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Finally, on remand, any additional private treatment records should also be obtained.  In this regard, the Board observes that the Veteran has received recent private treatment for his service-connected back disability from Joseph Park, D.O., and records of his treatment dated since April 2010 have not been associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the Veteran's VA treatment records pertaining to his low back strain and his hearing loss disabilities from the Dallas, Texas, VA Medical Center, dated since July 2011.  

2.  Make arrangements to obtain a complete copy of the Veteran's treatment records from Joseph Park, D.O., dated since April 2010.  Any response received should be memorialized in the Veteran's claims file. 

3.  Thereafter, schedule the Veteran for a VA spine examination.  The claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected low back strain with spondylosis.

The examiner should identify any orthopedic and neurological findings related to this service-connected disability and fully describe the extent and severity of those symptoms.

The examiner should conduct range of motion testing of the lumbar spine.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  If feasible, these determinations should be expressed in terms of the degree of additional range of motion loss. 

The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

With regard to any neurological disability resulting from the service-connected disability, the specific nerve(s) affected should be specified, together with the degree of paralysis caused by the service-connected disability.

The examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

4.  Schedule the Veteran for a VA audiological examination.  The claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted

Testing to determine the current severity of the Veteran's hearing loss should include the use of controlled speech discrimination (Maryland CNC) and a puretone audiometry test.  The examination must be conducted without the use of any hearing aids.

The examiner should specifically comment on the effects of the Veteran's hearing loss on occupational functioning and daily activities.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination reports to ensure that they are responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  Finally, readjudicate the Veteran's claims on appeal.  If any claim is not granted in full, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



